Citation Nr: 1706484	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  96-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active service from December 1977 to April 1978 and from October 1979 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased rating for chondromalacia of the left knee.  

In an April 1999 decision, the Board denied entitlement to a rating in excess of 20 percent for chondromalacia of the left patella.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 1999, the Court granted a joint motion to vacate and remand this matter to the Board for further development and readjudication.  After several remands for further development, the Board denied the claim for an increased rating May 2009 decision.  The Veteran again appealed to the Court.  In an April 2010 Memorandum Decision, the Court vacated the May 2009 Board decision and remanded the matter to the Board for readjudication consistent with the April 2010 decision.  The Board remanded the claim in March 2011 and November 2012.  

In a June 2013 decision, the Board denied an evaluation in excess of 20 percent for chondromalacia of the left patella.  The Veteran did not appeal that decision to the Court.  In that same decision, the Board found that the issue of entitlement to a TDIU has been raised during the pendency of the appeal, as part of the claim for increased rating for the left knee disability.  The Board remanded the TDIU issue for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is service-connected for chondromalacia, left patella, evaluated as 20 percent disabling; and osteoarthritis, left knee associated with chondromalacia, left patella, evaluated as 10 percent disabling.  The Veteran's combined evaluation is 30 percent.  

Pursuant to the June 2013 remand, the Veteran was afforded a VA examination in August 2015.  The examiner completed a VA Disability Benefits Questionnaire (DBQ), but the opinion is inadequate because the findings recorded on the examination are inconsistent with the Veteran's reports.  For example, the examiner provided the medical opinion that the Veteran's left knee disability would make the Veteran unable to perform physically demanding work which required extensive standing and walking, but it would not affect his ability to do sedentary work since he was able to walk short distances required to get in and out of a building.  The examiner also noted that the left knee was stable, yet the Veteran used a brace and cane constantly, which the examiner further noted could be due to either his back or his knees.  The constant use of a brace and cane calls into question the finding that the knee is stable.  The examiner's conclusions are also in sharp contrast to the Veteran's April 2016 statement in which he described "agonizing" pain, locking and "constant" falling.  Thus, the Veteran must be afforded a new examination on remand.  

On remand, the Veteran should also be asked to complete a VA Form 21-8940, application for TDIU.  Pursuant to prior remand instructions, the Veteran submitted the form in May 2014; however, he did not provide complete information.  For example, the Veteran did not provide details about the date his disability affected his full-time employment, the date he last worked full-time, the date he became too disabled to work or what his occupation was.  Thus, the record does not include sufficient information to decide the TDIU claim.  The Veteran did not respond to a March 2016 request to submit a completed form.  Since the claim is being remanded, the Veteran should be asked to submit a completed Form 21-8940.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit an updated and completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Take any appropriate development action, to include contacting any recent employers identified in his VA Form 21-8940. 

2.  Schedule the Veteran for an appropriate examination to determine the current severity of his chondromalacia, left patella, and osteoarthritis, left knee associated with chondromalacia, left patella.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, these disabilities.  The appropriate DBQ should be filled out for this purpose, if possible. 

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for each knee joint, as applicable.

The examiner should also comment as to the functional impairment or limitations imposed by the service-connected left knee disabilities only.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




